DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
The updated information to the Specification file on April 6, 2021 has been acknowledged. 
The Terminal Disclaimer filed on October 25, 2019 has been acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0115867) in view of AAPA under Rosenberg (US 5,877,874) and further in view of Luch (US 2014/0102502).
Regarding claim 1, Chang discloses a method for integrating an energy harvesting system in a self- powered sensor device (see Figs. 1 and 2), comprising: arranging an energy harvesting element (1 
Chang discloses wherein the efficiency can be over 70% photovoltaic conversion (see paragraph 4, line 7) except the particular of “the energy transmissive layer passing 50% or more of light energy impinging on the energy transmissive layer through the energy transmissive layer”. However, Applicant’s admitted prior art under Rosenberg teaches, in Col. 7, line 45, a light transmissive layer of 98% that is highly transparent. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosenberg with that of Chang in order to provide highly efficiency photovoltaic conversion for an energy harvesting system.  
Chang and Rosenberg are silent as to disclose the particular of “the energy-incident side presenting a consistent opaque appearance when viewed from substantially any aspect”. Luch teaches fixing the plurality of substantially-transparent particles (see paragraph [0365], line 8) in the matrix material (i.e. matric resin) in a manner that causes the energy-incident side to reflect substantially all of one or more selectable wavelengths of the impinging light energy in all directions on the energy-incident side to present a consistent opaque appearance (e.g., the transparent and opaque particles; paragraph [0365], lines 15-16; notes that since the particles are opaque than the layer will present an opaque appearance viewed) at said one or more selectable wavelength when viewed from substantially any aspect (see paragraph [0365], last line; combinations of transparent and opaque conductive particles 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the opaque energy transmissive layer (95) of Luch with that of Chang and Rosenberg to have a transmissive layer with UV resistance that can effectively reflecting one or more selectable wavelengths (UV) in order to provide improve performance efficiency in a photovoltaic energy harvesting element (see Luch reference; paragraph [0367], line 6). 
Regarding claim 2, Chang discloses the method of claim 1, further comprising: providing an electrical energy storage device (i.e. energy storage unit 121; see Fig. 2) in the body structure; and electrically connecting the electrical energy storage device (121) to the energy harvesting element (1), the electrical energy storage device (121) being configured to store electrical energy generated by the energy harvesting element (1).
Regarding claims 6 and 7, Chang and Rosenberg is silent as to disclose “further comprising forming the energy transmissive layer of a material composition comprising a plurality of substantially-transparent particles and a substantially-transparent matrix material that fixes the plurality of substantially-transparent particles in a layer arrangement to form the energy transmissive layer.” Luch teaches fixing the plurality of substantially-transparent particles (see paragraph [0365], line 8) in the matrix material (i.e. matric resin) in a manner that causes the energy-incident side to reflect substantially all of one or more selectable wavelengths of the impinging light energy in all directions on the energy-incident side to present a consistent opaque appearance (e.g., the transparent and opaque particles; paragraph [0365], lines 15-16; notes that since the particles are opaque than the layer will present an opaque appearance viewed) at said one or more selectable wavelength when viewed from substantially any aspect (see paragraph [0365], last line; combinations of transparent and opaque conductive particles therefore opaque appearance can be viewed from substantially any aspect). Luch further teaches, in paragraph 47, 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the energy transmissive layer (95) of Luch with that of Chang and Rosenberg to have a transmissive layer with UV resistance that can effectively reflecting one or more selectable wavelengths (UV) in order to provide improve performance efficiency in a photovoltaic energy harvesting element.
Regarding claim 10, Chang discloses the method of claim 1, the energy harvesting element comprising a photovoltaic element (i.e. solar cell photovoltaic energy harvest).
Regarding claim 11, Chang discloses a solar cell photovoltaic energy harvesting source in paragraph 4, except the photovoltaic element being a photovoltaic film (PVF) material. 
However, Luch teaches, in paragraph 364, a photovoltaic cell material film 10. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the photovoltaic cell and material of Luch with that of Chang and Rosenberg in order to manufacturing a conventional photovoltaic harvesting element, since such material is only conventional in the art.
Regarding claim 12, Chang discloses applying the energy harvesting element (11 and 1) to one or more first discrete portions (see Fig. 1C, first portion 11) of the surface of the one of the body structure (2).
Regarding claim 13, Chang discloses the method of comprising applying a layer of adhesive (i.e. insulative glue for attaching the energy harvesting element 11; paragraph 22, line 15) to the one or more first discrete portions of the surface of the one of the mobile device body structure before applying the energy harvesting element to the one or more first discrete portions, the layer of adhesive (i.e. insulating glue) affixing the harvesting element (11) to the surface of the one of the mobile device body structure or casing in the one or more first discrete portions (see Fig. 1).
Regarding claim 19, Chang is silent as to disclose “arranging a substantially transparent protective coating over the energy transmissive layer.” Luch teaches, in paragraph [0508], line 7, transparent protective layers directly applied over a device for protection. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Luch with that of Chang and Rosenberg in order to provide an environmentally secured photovoltaic module for protecting an energy harvesting system. 
Regarding claim 20, Chang discloses wherein the efficiency can be over 70% photovoltaic conversion (see paragraph 4, line 7) except the particular of “the energy transmissive layer being arranged to pass 80% or more of light energy”. However, Applicant’s admitted prior art under Rosenberg teaches, in Col. 7, line 45, a light transmissive layer of 98% that is highly transparent. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosenberg with that of Chang in order to provide highly efficiency photovoltaic conversion for an energy harvesting system.
Allowable Subject Matter
Claims 3-5, 8, 9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s IDS filed on April 6, 2021 has been considered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729